Per Curiam.
The decree is affirmed, with costs. We agree with the vice-chancellor’s construction of the powers vested in the Passaic valley sewerage commissioners and his definition of the word “necessary.” We express no opinion on the question whether the covenants in the contract between the sewerage commissioners and the contractors can avail the complainant.
For affirmance — Garrison, Swayze, Trenchard, Bergen, Minturn, Kalisch, Black, White, Heppenheimer, Williams, Taylor, Gardner — 12.
For reversal — None.